i          i      i                                                                   i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00408-CV

                                   BEXAR APPRAISAL DISTRICT,
                                            Appellant

                                                     v.

                                 BENSON CHEVROLET, INC., et al. ,
                                          Appellees

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-CI-07541
                              Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 9, 2008

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. The motion to dismiss is granted,

and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2). Pursuant to the agreement of the

parties, costs of appeal are taxed against the appellant. See id. at (d).



                                                          PER CURIAM